Citation Nr: 0122384	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability manifested by a positive purified protein 
derivative (PPD) test and calcified granulomas on chest x-ray 
(including claimed as latent tuberculosis).  

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for impaired vision.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1967 to December 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Atlanta, Georgia, Regional Office, which, in part, denied 
service connection for a pulmonary disability manifested by a 
positive PPD test and calcified granulomas on chest x-ray; 
bilateral defective hearing; impaired vision; and Gorlin's 
syndrome.  Jurisdiction over the case was subsequently 
transferred to the Newark, New Jersey, Regional Office (RO).  
By a March 2001 rating decision, the RO granted service 
connection for Gorlin's syndrome, thereby rendering that 
service connection issue moot.  

The Board will address the remaining appellate issues in the 
REMAND section below.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
provided the appellant with some notice regarding this change 
in the law.  The implementing regulations are also for 
consideration.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

As noted, appellant has appealed a July 1994 rating decision, 
which, in part, denied service connection for a pulmonary 
disability manifested by a positive PPD test and calcified 
granulomas on chest x-ray; bilateral defective hearing; and 
impaired vision.  That rating decision denied service 
connection for a positive PPD test and calcified granulomas, 
essentially on the grounds that such laboratory/radiographic 
findings do not constitute a "disability"; denied service 
connection for bilateral defective hearing, essentially on 
the basis that a service discharge examination revealed 
hearing loss that did not constitute a disability for VA 
compensation purposes; and denied service connection for 
impaired vision, essentially on the grounds that presbyopia 
and astigmatism are not disease entities for which service 
connection may be awarded in the absence of evidence of 
trauma or disease shown by the service medical records.  See 
38 C.F.R. § 3.303. 

The record indicates that appellant is a physician (a 
urologist).  It appears that he has contended, in essence, 
that the in-service laboratory/radiographic findings of a 
positive PPD test and calcified granulomas on chest x-ray may 
be manifestations of a pulmonary disability, also claimed as 
"latent" tuberculosis.  However, it does not appear that 
the RO has obtained any VA medical opinion on this point in 
controversy.  

Additionally, it does not appear that the RO has afforded 
appellant a post-service VA audiologic examination to 
determine whether he currently has any defective hearing for 
VA purposes disability and, if so, its etiology.  See 
38 C.F.R. § 3.385.

The service medical records indicate that appellant was 
diagnosed with various eye conditions, including exotropia, 
hyperopia, and presbyopia.  The evidentiary record does not 
currently include VA medical opinion as to whether 
appellant's impaired vision is due to refractive error and/or 
other eye disease/disability.  Congenital or developmental 
defects, refractive error of the eye,...as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2000).  However, 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), holds that 
service connection may be awarded for disability due to 
aggravation of congenital disease, but not congenital defect.  
The Board cannot render its own unsubstantiated medical 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is also noted that the service connected Gorlin's 
syndrome has resulted in chalazions of the eyes and removal 
thereof.  It needs to be determined whether this has resulted 
in any vision impairment.

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant treatment records 
(not presently associated with the claims 
folder), in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.  

2.  The RO should obtain any additional, 
relevant VA clinical records and 
associate them with the claims folder.  
Any necessary assistance of the appellant 
should be solicited to the extent 
indicated.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).
4.  The RO should arrange appropriate 
examinations to determine the nature and 
etiology of any pulmonary, hearing, and 
eye disabilities that may be present.  
All indicated tests and studies should be 
accomplished.  The entire claims folder 
should be made available to and reviewed 
by the examiners prior to examinations.  
The examiner(s) should opine as to the 
clinical significance, if any, of the in-
service positive PPD test and calcified 
granulomas on chest x-ray.  The 
examiner(s) should render an opinion as 
to whether a chronic pulmonary disability 
(including pulmonary tuberculosis) is 
currently manifested, and if so, is it 
related to service versus other causes 
(i.e., what is the approximate date of 
onset of any chronic pulmonary disability 
and its etiology).  
The examiner(s) should opine as to 
whether any bilateral defective hearing 
disability is currently manifested and, 
if so, is it related to service versus 
other causes (i.e., what is the 
approximate date of onset of any chronic 
defective hearing disability and its 
etiology).  
The examiner(s) should opine as to the 
clinical significance, if any, of the in-
service diagnoses of exotropia, 
hyperopia, and presbyopia (i.e., whether 
such conditions are an error of 
refraction or congenital/developmental in 
nature, or whether they are due to in-
service acquired disease or trauma).  In 
the event impaired vision is due to other 
than refractive error, the examiner 
should opine as to whether it had an in-
service onset, or if preexistent to 
service, whether it permanently worsened 
during service beyond natural progression 
of an underlying disease process.  It 
should also be determined if there is 
visual impairment secondary to chalazions 
and the removal thereof.
The reports of examinations should 
contain sufficiently detailed rationales 
for the medical conclusions.

5.  The RO should review any additional 
evidence and readjudicate the instant 
issues with consideration of applicable 
laws and regulations.

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


